per curiam:
El 3 de abril de 1989 Metropolitan Marble Corporation (en adelante Metropolitan) instó una de-manda en cobro de dinero contra Bernardo Pichardo Vi-cioso y la corporación Euroamerican Decor & Tiles, Inc. Metropolitan alegó haberle vendido y entregado material de construcción a Pichardo, quien, aun después de haber sido requerido varias veces, no le había pagado a Metropolitan la suma adeudada, ascendente a $5,195.92. Ni en la demanda ni durante el trámite del caso se incluyó, ni se emplazó, a Soraya Hernández Lecusay, entonces esposa de Pichardo, ni a la sociedad de gananciales integrada por ambos. La señora Hernández nunca fue advertida de que la acción del caso de autos le afectaba personalmente.
El tribunal a quo dictó sentencia el 11 de diciembre de 1990 a favor de Metropolitan, la cual fue presentada el 4 de enero de 1991 y anotada en el Registro de la Propiedad en el asiento correspondiente al apartamento ID del Con-dominio Club Costamarina en Carolina, Puerto Rico. El demandado no pagó.
Poco después, Soraya Hernández Lecusay y Bernardo Pichardo Vicioso se divorciaron por consentimiento mutuo, mediante sentencia dictada el 12 de abril de 1991. En la estipulación aprobada por el tribunal para la liquidación de la sociedad legal de gananciales, se acordó el traspaso total a Pichardo de la titularidad y el pleno dominio del referido apartamento ID del Condominio Club Costama-rina, propiedad de ambos, valorado en aproximadamente $65,000. A cambio del traspaso aludido, Pichardo le reco-nocería a Hernández un crédito de $15,670, el cual sería *609pagado dentro de un término de 7 años. Se acordó otorgar la escritura de división de bienes gananciales dentro de 30 días, pero ello no se hizo.
Así las cosas, mediante sentencia enmendada, nunc pro tune, dictada en 24 de octubre de 1995, el Tribunal de Pri-mera Instancia hizo extensiva a Euroamerican Decor & Tiles, Inc. la sentencia antes dictada contra Pichardo y los condenó a ambos a pagarle solidariamente a Metropolitan $5,195.92 de principal y, además, intereses desde la pre-sentación de la demanda, costas y $500 de honorarios. Ello por haber concluido, al descorrer el velo corporativo, que Pichardo y Euroamerican estaban confundidos en una misma persona.
El 6 de diciembre de 1995 el tribunal ordenó que se vendiera en pública subasta el interés que poseyera Pi-chardo sobre el apartamento ID del Condominio Club Cos-tamarina, para ejecutar la sentencia pendiente en su contra.
No obstante, el edicto de subasta que se publicó anun-ciaba que en ésta se vendería la propiedad descrita, no el interés que el demandado poseía en ésta, como había orde-nado el tribunal. Por consiguiente, no se mencionaba en el edicto el porcentaje de participación del demandado en el susodicho inmueble. Tampoco se citó ni se avisó de la su-basta a Soraya Hernández, quien figuraba todavía en el Registro de la Propiedad como copropietaria del inmueble que habría de subastarse.
La subasta se celebró el 23 de febrero de 1996. Del acta surge que el Alguacil encargado le adjudicó la propiedad a José A. Méndez Albarrán.
El 18 de marzo de 1996 Pichardo solicitó la anulación de la subasta, por el fundamento de que la propiedad vendida les pertenecía a él y a su ex esposa, y que a esta última no se le había incluido como parte en el pleito ni tampoco se le notificó la ejecución de su interés propietario. Planteó que lo único que podía subastarse era el interés que él poseía *610en el inmueble y no la propiedad en sí. Sostuvo el deman-dado, además, que no había base legal para desalojar a los ocupantes del apartamento dentro del término de 20 días según dispuso el tribunal,(1) puesto que en derecho, un li-citador sólo podía haber adquirido el 50% de participación en el inmueble.
Así las cosas, el 22 de abril de 1996 el foro de instancia resolvió que sólo procedía subastar el interés de Pichardo sobre el apartamento. Dicho tribunal determinó que hubo error en el edicto de subasta y declaró sin lugar una solici-tud para desalojar al demandado del apartamento. Ade-más, señaló vista para discutir la posible anulación de la subasta y evaluó los memorandos escritos de las partes.
Posteriormente, mediante Resolución de 24 de julio de 1996, el tribunal de instancia validó el edicto y la subasta, con todas sus consecuencias legales. El 6 de agosto de 1996 Albarrán solicitó nuevamente el desalojo de la propiedad y el Tribunal de Primera Instancia, mediante orden de 23 de agosto de 1996, concedió dicho pedido.
Inconforme, el 27 de agosto de 1996, el demandado pidió reconsideración de la resolución que convalidaba la subasta. Mediante orden de 30 de agosto de 1996, el foro de instancia determinó que Soraya Hernández no tenía inte-rés alguno en la propiedad subastada y que como ésta no era ya ganancial, el interés del demandado sobre dicha propiedad era la totalidad. Ello a pesar de que la escritura de división de bienes gananciales nunca se había otorgado.
El demandado acudió, entonces, oportunamente, ante el Tribunal de Circuito de Apelaciones con un certiorari. Dicho foro confirmó, mediante Resolución de 7 de mayo de 1997, la resolución recurrida del tribunal de instancia.
Insatisfecho con la resolución dictada por el Tribunal de Circuito de Apelaciones, Pichardo recurrió oportunamente *611ante nos, con un certiorari presentado el 19 de junio de 1997. Planteó, en lo pertinente, la comisión de los errores siguientes:
I- ... Erró el Tribunal de Instancia al convalidar el edicto y por tanto la subasta que se llevara a cabo, siendo distinto [sic] a la orden de ejecución de sentencia y al mandamiento que emitiera el Tribunal.
III- Erró el Tribunal al adjudicar la totalidad del inmueble su-bastado a favor del licitador victorioso a pesar de que la or-den y mandamiento del Tribunal limitaba la subasta a sola [sic] la participación del demandado.
El 15 de agosto de 1997 le concedimos a la parte deman-dante recurrida, Metropolitan, un término de 30 días para mostrar causa por la cual no se debiera expedir el certio-rari solicitado y revocar la resolución del Tribunal de Cir-cuito de Apelaciones. Con el beneficio de la comparecencia de dicha parte, nos encontramos en posición de resolver.
Por entender que, en esencia, los dos señalamientos de error están interrelacionados, procederemos a discutirlos en conjunto.
I
La Regla 51.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que dispone sobre la ejecución de sentencia, señala, en lo pertinente:

51.5 Forma de hacerla efectiva

Si el mandamiento de ejecución fuere contra la propiedad del deudor declarado tal en la sentencia, requerirá del alguacil que haga efectiva la sentencia, con intereses, en los bienes de dicho deudor. (Enfasis suplido.)
Conforme a lo dispuesto en la Regla 51.5 aludida, debe-mos determinar, para comenzar, si el inmueble en cuestión aquí constituía un bien del deudor. Surge de un examen de los hechos de este caso que el apartamento en controversia fue adquirido vigente el matrimonio de Hernández y *612Pichardo. También surge claramente que la demanda de Metropolitan se instó estando aún vigente el matrimonio Pichardo-Hernández, y que la sentencia original en el re-ferido pleito de cobro de dinero recayó cuando todavía la pareja no se había divorciado. Al dictarse dicha sentencia, pues, el inmueble era, presuntamente, un bien ganancial. Art. 1307 del Código Civil, 31 L.P.R.A. sec. 3647.
Por otro lado, conforme los hechos probados, es claro que a la fecha de la subasta Pichardo no había adquirido aún la totalidad del inmueble. Según la estipulación aprobada por el foro de instancia para la liquidación de la sociedad de gananciales Pichardo-Hernández, la validez del traspaso del apartamento en controversia estaba sujeta a que se otorgara la correspondiente escritura pública, la cual nunca se otorgó. Es por ello que, al momento de la ejecución de la sentencia a favor de Metropolitan, como no se había perfeccionado la división de bienes entre Pichardo y su ex esposa, el apartamento en cuestión pertenecía a la comunidad de bienes que existía entre los ex cónyuges. No pertenecía a Pichardo solamente. Aunque las partes en el presente caso ya estaban divorciadas, al extinguirse la sociedad de gananciales entre ellos surgió una comunidad ordinaria(2) de bienes regida por los Arts. 326 y subsiguientes del Código Civil de Puerto Rico, 31 L.P.R.A. see. 1271 et seq. La comunidad de bienes entre el demandado y su esposa subsiste hasta el presente, por no haber sido liquidada. Metropolitan procuró ejecutar la sentencia a su favor contra un inmueble que pertenecía a la comunidad de bienes aludida.
En vista de lo anterior, es claro que el Tribunal de Cir-cuito de Apelaciones erró al resolver que la subasta en cuestión se hizo correctamente, por entender que el de-mandado tenía la titularidad completa sobre la propiedad. *613Pichardo sólo tenía un interés del 50% respecto al inmue-ble en cuestión y sólo ese interés era ejecutable, como ha-bía ordenado originalmente el foro de instancia.
II
Debe notarse también que, al momento de cele-brarse la subasta, el apartamento objeto de venta aparecía inscrito en el Registro de la Propiedad a nombre de Pi-chardo y de Hernández Lecusay, quienes todavía eran los titulares de dicho inmueble. Es norma reiterada el princi-pio de publicidad de las constancias del Registro, respecto a las cuales hay que imputar conocimiento a quien ejecuta una sentencia contra un inmueble.(3) Siendo la señora Her-nández una de las titulares regístrales del apartamento en este caso, era parte indispensable en el procedimiento de subasta contra dicho inmueble, por lo cual debió haber sido notificada con arreglo a la ley. Como hemos indicado ya, Hernández no sólo aparecía como titular registral del in-mueble, sino que era condueña de éste, como comunera, al momento de la subasta. Tenía, pues, derecho a que se le notificara de la ejecución que se procuraba. Véase Cruz Viera v. Registrador, 118 D.P.R. 911 (1987). La ausencia de dicha notificación acarrea la nulidad del procedimiento de subasta. Es insubsanable la falta de notificación a la co-dueña, quien estaba fuera del pleito y quien tenía que ser incluida en éste para proteger sus intereses y conceder un remedio completo. Ella era una parte indispensable en el procedimiento de ejecución. Era imprescindible incluirla en dicho procedimiento como persona con un interés co-mún en la cuestión litigiosa, para evitar que pudiera ser privada de su libertad o propiedad sin el debido proceso de ley, conforme lo dispone nuestra Regla 16.1 de Procedi-*614miento Civil, 32 L.P.R.A. Ap. III. Carrero Suárez v. Sánchez López, 103 D.P.R. 77 (1974).
De este modo no sólo se le protege de los efectos perju-diciales que pudiera traer el resolver el caso sin su presen-cia, sino que, además, se evita la multiplicidad de pleitos. Martínez Soria v. Tribunal Superior, 139 D.P.R. 257 (1995). Véanse, también: Vencedor Dev. Corp. v. Aut. de Carreteras, 136 D.P.R. 456 (1994); Cepeda Torres v. García Ortiz, 132 D.P.R. 698 (1993); Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983).
hH HH l-H
Pese a todo lo anteriormente discutido, la parte deman-dante presenta la cuestión del standing del demandado para solicitar la anulación de la subasta, al aducir que la señora Hernández no compareció ni solicitó remedio al-guno contra aquélla. Argumenta, además, que el error co-metido en este caso no representó perjuicio para nadie, “in-cluyendo al deudor, cuyo interés sobre la propiedad fue vendido”. Dicha parte intenta salvar la validez de la su-basta aduciendo que la omisión al notificar y los errores que el demandado señala se cometieron al publicar los edictos no fueron errores graves.
La demandante basa su argumentación en el caso de Dapena Quiñones v. Vda. de Del Valle, 109 D.P.R. 138 (1979), en el cual este Tribunal decidió que el defecto de forma en el edicto de subasta (señalar que ésta se celebraría en el Centro Judicial de San Juan, sin especificar que sería en la oficina del Alguacil) era intrascendente. Señalamos en dicha ocasión:
El Art. 251, inciso 2do, del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 1132(4) que gobierna este caso dispone que el *615edicto anunciando la subasta expresará, entre otros particula-res el “lugar en que haya de celebrarse la venta”, y la fiel ad-hesión al precepto debe guiar la buena práctica profesional. Sin embargo, en la estructura del edicto como en muchos otros ins-trumentos del derecho positivo que se desvían de la norma re-glada, la deficiencia puede constituir un defecto substancial que enerva el documento hasta la nulidad, o uno de forma sin con-secuencia en la situación factual en que se produce. Dapena Quiñones v. Vda. de Del Valle, supra, pág. 140.
El caso de autos es distinguible del citado. En el caso que nos ocupa, contrario a Dapena Quiñones v. Vda. de Del Valle, supra, estamos ante un error del primer tipo. No se trata, como argumenta la parte demandante recurrente, de un mero defecto de forma que no afecte la validez de la subasta realizada. No puede negarse que fue omisión grave el no notificar de la celebración de la subasta a una de las partes con titularidad sobre la propiedad al ser vendida. Además, fue un “defecto sustancial” que no se indicara en el edicto que lo que se vendería sería el interés o participación del demandado en el inmueble, ni el porcentaje del interés de que se trataba.
IV
Por todo lo antes expuesto, resulta claro que los proce-dimientos de venta judicial celebrados en este caso y en consecuencia las resoluciones emitidas por el Tribunal de Primera Instancia posteriores a la subasta, son nulos. Erró el Tribunal de Circuito de Apelaciones al confirmarlos. En consecuencia, se dictará sentencia para expedir el auto de “certiorari” solicitado, revocar la resolución del Tribunal de Circuito de Apelaciones y declarar nula la subasta cele-brada y el desalojo realizado como consecuencia de ésta.
Los jueces Asociados Señores Negrón García y Hernán-*616dez Denton concurrieron sin opinión escrita. El Juez Aso-ciado Señor Rebollo López no intervino.

 El Mandamiento de Ejecución, a la página segunda, ordena:
El alguacil procederá a poner al licitador victorioso en posesión física de la propiedad, mediante el lanzamiento de los ocupantes dentro de los veinte días de la fecha de la subasta.


 Según lo pautado por este Tribunal en García v. Montero Saldaña, 107 D.P.R. 319 (1978). Sobre esto véase, también, Soto López v. Colón, 143 D.P.R. 282 (1997).


 Arts. 23, 28, 33 y 63 de la Ley Hipotecaria y del Registro de la Propiedad de 1979 (30 L.P.R.A. secs. 2101, 2106, 2153 y 2256).


 Es menester señalar que el citado Art. 251 del Código de Enjuiciamiento Civil, 32 L.P.R.A. ant. sec. 1132, que quedó derogado mediante las Reglas de Proce-*615dimiento Civil de 1979, fue sustituido en lo esencial por la vigente Regla 58.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.